Citation Nr: 1449568	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-22 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama

In September 2014, the Veteran testified at a video-conference hearing.  A transcript of the hearing is of record.

The issue of entitlement to service connection for residuals of a hernia repair is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision issued in June 2006, the RO denied the Veteran's claim for service connection for residuals of a hernia repair.
 
2.  The evidence associated with the claims file subsequent to the June 2006 denial includes evidence that relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for residuals of a hernia repair.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a hernia repair.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  In order to reopen a claim there must be added to the record "new and material 0evidence."  38 U.S.C.A. § 5108 (West 2002).

A decision of a duly-constituted rating agency or other agency of original jurisdiction is final and binding as to all field offices of the Department as to written conclusions based on evidence on file at the time the Veteran is notified of the decision.  38 C.F.R. § 3.104(a).  Such a decision is not subject to revision on the same factual basis except by a duly constituted appellate authority.  Id.  The appellant has one year from notification of a decision of the agency of original jurisdiction to file a notice of disagreement (NOD) with the decision, and the decision becomes final if an NOD is not filed within that time.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d) and 20.302(a).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b) (2014).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating claim is "low." When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a June 2006 rating decision, the RO denied service connection for residuals of a hernia repair, based on a finding that there was no evidence of a hernia repair or correction in service.  Therefore, the RO found that the condition neither occurred in nor was caused by service.  The Veteran did not file an appeal for the denial, and the decision became final.  The Veteran's current petition to reopen his claim for entitlement to service connection for residuals of a hernia repair was received in August 2008.

The evidence of record at the time of the June 2006 denial included service treatment records, which only consisted of the Veterans' report of medical history and entrance examination, both dated in August 1967, and a statement of medical condition signed by the Veteran in May 1970, prior to his discharge.  These records are negative for any evidence of a hernia repair or correction.  

The pertinent evidence added to the record since the June 2006 denial includes VA VA treatment records which show that in August 2008, the Veteran underwent a hernia repair for recurrent right inguinal hernia.  The August 2008 operative note indicated that there was a scar in the right groin from a previous hernia repair.  In addition, the pertinent evidence includes written statements and hearing testimony from the Veteran which are supportive of his contention that he underwent hernia surgery during active duty service while he was stationed at Ft. Bragg.  The Veteran also testified that he had problems related to his in-service hernia approximately two to three after his surgery in service, but it was not severe enough to potentially require surgery again until the 1980's when he underwent a hernia repair for recurrent right inguinal hernia. 

The newly submitted statements from the Veteran's that he has had continuous problems related to the surgery shortly after discharge from service, and the VA treatment records showing treatment for recurrent right inguinal hernia with a notation that there was a scar from a previous hernia repair, is not cumulative or redundant of the evidence previously of record; it is also related to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran underwent recurrent right inguinal hernia repair that is related to hernia surgery during service.  Moreover, this evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim. 

Accordingly, new and material evidence has been received and the claim of entitlement to service connection for residuals of a hernia repair, are reopened.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for residuals of a hernia repair is reopened.


REMAND

The Board finds that further action on the claim for service connection for residuals of a hernia repair, on the merits, is warranted. 

As an initial matter, the Board notes that there are outstanding medical records which are potentially pertinent to this claim.  Specifically in this case, a remand is warranted to obtain the Veteran's complete active duty service treatment records.  In this regard, the Veteran testified that he had hernia surgery at a hospital in Ft. Bragg sometime in 1967 or 1968.  These records are not in the claims file and should be obtained.  The Veteran also testified at the Board hearing that he served with the Alabama National Guard after discharge from active duty service.  On remand, the AOJ should attempt to obtain any outstanding service treatment records or service personnel records with the Alabama State Adjutant General's Office.  

Lastly, there is evidence of current residuals of an inguinal hernia, notation of a scar from a previous hernia repair, and statements, as documented above, of a possibility that current residuals of an inguinal hernia are related to the Veteran's active military service.  As such, the criteria for a VA examination have been met.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain any records of hernia surgery for the Veteran from the hospital at Ft. Bragg from 1967 to 1968.  All requests and responses, positive and negative, should be associated with the claims file.

2.  The AOJ should contact the Alabama State Adjutant General's Office or any other appropriate entity to attempt to obtain all outstanding service treatment records and service personnel records related to the Veteran's service. 

3.  The Veteran must be afforded a VA examination to obtain current medical evidence and an opinion as to the etiology of any residuals of a hernia repair.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. 

After examining the Veteran and reviewing the claims file, to include consideration of the Veteran's statements, the examiner should provide an opinion as to whether any residuals of a hernia repair are at least as likely as not etiologically related to service as opposed to it being more likely the result of some other cause or factors.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the -record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


